Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 03.16.2021. Claims 1-11 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statement (IDS) dated 03.16.2021 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.

Priority / Filing Date

5.	Applicant's claim for priority of Foreign Application filed on 03.18.2020 is acknowledged. The Examiner takes the US Application date of 03.18.2020 into consideration.
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary independent claim 1, and similar independent claims 10 and 11 recite the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receive application information on delivery of the package from a user;

Limitation 2: determine an operation of the package delivery vehicle; 

Limitation 3: cause the package delivery vehicle during delivery of a package to collect a new package.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: managing an operation of a package delivery vehicle configured to travel autonomously on a road without accommodating a driver, and capable of storing a package into each of a plurality of storages each covered by an openable and closable door.

The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “receive application information on delivery of the package from a user; determine an operation of the package delivery vehicle; cause the package delivery vehicle during delivery of a package to collect a new package”, nothing in the claims’ elements preclude the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., receive, determine, cause, collect). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements – involving use of “a storage device that stores a program; and a hardware processor, wherein the hardware processor is configured to execute the program stored in the storage device”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a management device configured to manage an operation of a package delivery vehicle to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   

Further, dependent claims 2-9 define the same abstract idea noted above for claim 1, and similarly claims 10 and 11. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al., JP 2018/058656 A in view of Oyama, Pub. No.: US 2022/0036284.

As per claims 1, 10 and 11, Taniguchi discloses: a management device for managing an operation of a package delivery vehicle configured to travel autonomously on a road without accommodating a driver [see at least ¶0015 (e.g. a delivery management means for determining whether or not the delivery request is inputted and recording the delivery request, and determining whether or not the user designated baggage in the warehouse can be confirmed and recorded based on the delivery request, and determining whether or not delivery is possible), and ¶0049 (e.g. autonomous mobile unit 8 has the same mechanical configuration as a general automobile, and is preferably a machine which moves on a road without using a rail or the like, in particular, by rotating a wheel provided by  a prime mover)], and capable of storing a package into each of a plurality of storages each covered by an openable and closable door [as illustrated in FIG. 3 (e.g. block 3, designated baggage 3 is stored in the autonomous mobile unit 8 from the warehouse 10), and ¶0048 (e.g. a sealed housing part 82 storing a user specified baggage 3 is opened and a user specified baggage 3 is moved from the inside of the hermetically sealed housing part 82 of the autonomous mobile unit 8)], the management device comprising: 

a storage device that stores a program [via storage medium 61, as illustrated in FIG. 1]; and 

a hardware processor, wherein the hardware processor is configured to execute the program stored in the storage device [as illustrated in FIG. 1 (e.g. block 6, delivery management means 6), and FIG. 2 (e.g. block 7, delivery control means 7)] to: 

receive application information on delivery of the package from a user [see at least ¶0022 (e.g. purchases an article by online shopping and requests delivery, an EC site is displayed on a user terminal 2, and the user designates information designated by the user, I. e., a "user designated position" where the purchased article is desired to be delivered. Information of "user specified time", which is a time required for delivery of the purchased commodity, and "user designated luggage", which is a purchased commodity desired to be delivered as a parcel), and ¶0024 (e.g. User identification information, user specified location 100, user specified time, and user specified time; Information including the user designated baggage 3)].

Taniguchi discloses determine an operation of the package delivery vehicle [as illustrated in FIG. 2 (e.g. block 8)]. Taniguchi does not explicitly disclose wherein the hardware processor is configured to cause the package delivery vehicle during delivery of a package to collect a new package. However, Oyama discloses wherein the hardware processor is configured to cause the package delivery vehicle during delivery of a package to collect a new package [see at least ¶0003 (e.g. as such a device, there is known a device that corrects a collection and delivery plan so that a vehicle traveling on a collection and delivery route according to a predetermined collection and delivery plan can go to a new collection destination to collect a package in response to a request from a customer (for example, see Patent Literature 1) …. with reference to the collection and delivery routes of a plurality of vehicles and the position information sent from on-vehicle devices, one vehicle optimum for incorporating a new collection destination into the collection and delivery route and corrects the collection and delivery plan of the corresponding vehicle)].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Oyama in order to provide a request processing system, including: a management device configured to receive a request from a customer in response to an instruction of a manager and to assign the request to a plurality of agent [see Oyama: abstract and mean for solving problem section of the invention].

As per claim 2, Taniguchi discloses wherein the hardware processor is configured to instruct a driving part of the door to load the new package, which is to be collected, into a storage that has become vacant due to delivery by the package delivery vehicle during delivery of a package [see at least the rejection of claims 1, 10 and 11 above].

As per claims 3 and 8, Taniguchi discloses wherein the hardware processor is configured to determine a schedule of the package delivery vehicle including a delivery plan and/or a collection plan of the package, wherein the hardware processor is configured to determine an operation of the package delivery vehicle based on the schedule [see at least ¶0010 (e.g. a scheduled arrival  time due to traffic conditions at the time of delivery, a delivery time designated by a user is usually set as a time period of several hours. For example, in a case where delivery is delivered at an earlier time in a designated time period, a user is expected to have a great satisfaction, while if delivered at a later time, a user is expected not to be satisfactory)].

As per claim 4, Taniguchi discloses wherein the hardware processor is configured to instruct, when the hardware processor has determined a schedule in which the delivery plan of the package and the collection plan of the package are mixed, a terminal device of a collection center to set the same number of storages as the collection plans to be vacant and cause the package delivery vehicle to start [see at least ¶0002 (e.g. tablet terminal), and ¶0015 (e.g. user terminal)].

As per claim 5, Taniguchi discloses wherein the hardware processor is configured to assign collection plans of a package to the plurality of package delivery vehicles in accordance with a priority, and wherein the hardware processor is configured to determine whether a storage has become vacant in order of the priority, and cause a package delivery vehicle for which the storage has become vacant to collect the package [see at least ¶0072].

As per claim 6, Taniguchi discloses set a priority of a package delivery vehicle having a higher probability of absence of a user of a delivery destination to be lower than a priority of a package delivery vehicle having a lower probability of absence of a user of a delivery destination [see at least ¶0008, ¶0039, ¶0040, ¶0042]. Taniguchi does not explicitly disclose wherein the schedule determiner is configured to refer to use history information of the user. However, Oyama discloses [as illustrated in FIG. 5, the request answer screen DP2 displays a history answered requests or the like in addition to unanswered requests. Further, the request content display part DP3 of the history displays a processing status ST1 indicating the answer status of each spot collection request].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Oyama in order to provide a request processing system, including: a management device configured to receive a request from a customer in response to an instruction of a manager and to assign the request to a plurality of agent [see Oyama: abstract and mean for solving problem section of the invention].

As per claim 7, Taniguchi discloses wherein the hardware processor is configured to change, when a storage that is planned to load a package by the schedule has not become vacant due to absence of a user of a delivery destination of a stored package, the schedule such that an initially determined path is changed to cause the package delivery vehicle to move for delivery, and the package delivery vehicle to move to a loading location specified by the plan when any one of the plurality of storages has become vacant [see at least ¶0008, ¶0039, ¶0040, ¶0042, and ¶0027 (e.g. mobile station 8 to deliver the user-specified load 3 to the user designated location at a user-specified time)].

As per claim 9, Taniguchi discloses wherein the hardware processor is configured to provide a terminal device of a user with path information on a movement path of the package delivery vehicle [see at least ¶0002 (e.g. tablet terminal), and ¶0015 (e.g. user terminal)].
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donnelley et al., (US 2018/0342157 A1), teaches an autonomous vehicle [Abstract]; Yu et al., (US 2018/0224867 A1), teaches unmanned vehicles for delivering cargo [Abstract]. Ferguson et al., (US 2019/0073631), teaches an autonomous robotic vehicle includes a conveyance system, a securable compartment configured to autonomously lock and unlock, a customer identification reader, at least one processor, and a memory storing instructions which, when executed by the at least one processor, causes the autonomous robotic vehicle to, autonomously: travel to a destination location of a customer; capture, by the customer identification reader at the destination location, a customer identification object; determine that the captured customer identification object matches an identity of the customer; unlock the securable compartment based on the determination; capture, by the product identification reader, a product identifier; and accept a product to be returned by locking the securable compartment. The securable compartment contains a product identification reader [Abstract].

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687









GA/Primary Examiner, Art Unit 3627